14-904
Souratgar v. Fair
                         UNITED STATES COURT OF APPEALS 

                               FOR THE SECOND CIRCUIT 

                                    _______________ 

                                  August Term, 2014 

             (Argued: January 16, 2015               Decided: March 25, 2016) 

                                   Docket No. 14‐904 

                                    _______________ 
 
                           ABDOLLAH NAGHASH SOURATGAR, 
                                           
                                             Petitioner‐Appellee, 
                                           
                                       —v.— 
                                           
                                    LEE JEN FAIR,  
                                           
                                             Respondent‐Appellant. 
                                  _______________                           

B e f o r e:   KATZMANN, Chief Judge, LOHIER and DRONEY, Circuit Judges. 
                                 _______________  

       Respondent‐Appellant Lee Jen Fair appeals from a judgment ordering her 
to pay to the prevailing petitioner‐appellee, Abdollah Naghash Souratgar, 
$283,066.62 in expenses under the International Child Abduction Remedies Act, 
which directs district courts to issue such an order “unless the respondent 
establishes that such order would be clearly inappropriate.” 22 U.S.C. § 
9007(b)(3). That determination requires district courts to weigh relevant equitable 
factors, including intimate partner violence. Having reviewed all relevant 
                                                            
equitable factors, we conclude that, because the respondent showed that the 
petitioner engaged in multiple, unilateral acts of intimate partner violence against 
her and that her removal of the child from the habitual country was related to that 
violence, and because there are no countervailing factors in the record in favor of 
the petitioner, such an award would be “clearly inappropriate.” Accordingly, 
although the district court correctly considered intimate partner violence in its 
equitable analysis, it exceeded its discretion in its assessment of the evidence at 
issue and, in turn, in the weighing of equitable factors. For these reasons, we 
REVERSE the order and VACATE the judgment. 
 
       Judge Lohier concurs in a separate opinion.  
                                  _______________                         
 
             ROBERT D. ARENSTEIN, New York, New York, for Petitioner‐Appellee. 
 
             GARY SERBIN (Jordan L. Estes and Nicole E. Schiavo, on the brief), 
                    Hogan Lovells US LLP, New York, New York, for Respondent‐
                    Appellant. 
                                  _______________                         
                         
KATZMANN, Chief Judge: 

      The International Child Abduction Remedies Act (“ICARA”) provides that 

the prevailing petitioner in a child abduction case shall be awarded expenses 

incurred in connection with the petition “unless the respondent establishes that 

such order would be clearly inappropriate.” 22 U.S.C. § 9007(b)(3). That 

determination requires district courts to weigh relevant equitable factors, 

including intimate partner violence.        


 
                                               2
                                                                                           
      Respondent‐appellant Lee Jen Fair (“Lee”) appeals from a February 27, 

2014 judgment following a February 20, 2014 order of the United States District 

Court for the Southern District of New York (Castel, J.), which awarded 

$283,066.62 in expenses to Petitioner‐Appellee Abdollah Naghash Souratgar 

(“Souratgar”). Previously, Souratgar had petitioned for the return of Shayan, the 

son whose custody he and Lee shared in Singapore, under the Hague Convention 

on the Civil Aspects of International Child Abduction (“Hague Convention”), 

Oct. 25, 1980, T.I.A.S. No. 11670, 1343 U.N.T.S. 89, reprinted in 51 Fed. Reg. 10494 

(Mar. 26, 1986), and its domestic implementing legislation, ICARA, 22 U.S.C. §§ 

9001–9011.1 The district court granted that petition, and a panel of our Court 

affirmed. See Souratgar v. Fair (Souratgar I), No. 12‐cv‐7797, 2012 WL 6700214 

(S.D.N.Y. Dec. 26, 2012), aff’d sub nom., Souratgar v. Lee (Souratgar II), 720 F.3d 96 

(2d Cir. 2013). Souratgar then sought an order directing Lee to pay the “necessary 

expenses” related to his successful petition pursuant to 22 U.S.C. § 9007(b)(3). 

Notwithstanding Lee’s arguments that her indigence and Souratgar’s acts of 



1 ICARA was formerly classified at 42 U.S.C. §§ 11601–11610, but has since been 
transferred to 22 U.S.C. §§ 9001–9011. We cite the current location throughout this 
opinion. 

                                            3
                                                             
violence against her rendered the requested award clearly inappropriate, the 

district court ordered Lee to pay Souratgar $283,066.62. See Souratgar v. Lee 

(Souratgar III), No. 12‐cv‐7797, 2014 WL 704037, at *9–12 (S.D.N.Y. Feb. 20, 2014). 

      In resolving whether it was clearly inappropriate to order Lee to pay 

expenses to Souratgar, our consideration is grounded in the record, which reveals 

that Souratgar committed intimate partner violence against Lee but Lee did not 

commit any violence against Souratgar. The district court was correct in 

considering this unilateral intimate partner violence as a relevant equitable factor, 

but, after reviewing the record, we find that the district court erred in its 

assessment of the relationship between the intimate partner violence and Lee’s 

decision to remove Shayan from the country of habitual residence and thus erred 

in its weighing of the equitable factors. Because Lee established that Souratgar 

had committed multiple, unilateral acts of intimate partner violence against her, 

and that her removal of the child from the habitual country was related to that 

violence, an award of expenses to Souratgar, given the absence of countervailing 

equitable factors, is clearly inappropriate. Accordingly, we REVERSE the order 

and VACATE the judgment. 


 
                                            4
                                                                                         
                                     BACKGROUND 

           Lee, a Malaysian national, and Souratgar, an Iranian national, married in 

2007 and resided in Singapore. In 2008, Lee became pregnant, which is when, on 

her account, Souratgar began abusing her. Lee gave birth to their son, Shayan, in 

January 2009. After several years of marital discord, Lee eventually departed the 

marital home with Shayan in May 2011 and left Singapore with Shayan one year 

later.  

           After Lee departed Singapore, Souratgar filed a petition in the Southern 

District of New York seeking the return of Shayan to Singapore as provided by 

the Hague Convention and ICARA. In considering the petition, the district court 

conducted a nine‐day evidentiary hearing at which both Lee and Souratgar 

testified. The district court ultimately granted the petition after concluding that 

Souratgar had established a prima facie case under the Hague Convention and 

that Lee had failed to prove either of her two asserted affirmative defenses. See 

Souratgar I, 2012 WL 6700214, at *4–17. Lee appealed, and a panel of this Court 

affirmed the judgment. Souratgar II, 720 F.3d at 100.  




                                             5
                                                           
      Souratgar then moved in the district court for an order directing Lee to pay 

his expenses related to Shayan’s return to Singapore. ICARA provides that, if the 

petitioner succeeds, a district court “shall order the respondent to pay necessary 

expenses incurred by or on behalf of the petitioner, including court costs, legal 

fees, foster home or other care during the course of proceedings in the action, and 

transportation costs related to the return of the child, unless the respondent 

establishes that such order would be clearly inappropriate.” 22 U.S.C. § 

9007(b)(3). The district court, in a finding not challenged by Souratgar, 

determined that only $283,066.62 of his requested $618,059.61 constituted 

necessary expenses related to the return of Shayan. See Souratgar III, 2014 WL 

704037, at *2–8, *12. Lee argued that an order directing her to pay Souratgar’s 

expenses would be clearly inappropriate for two reasons: (1) “Souratgar’s past 

abusive behavior” against Lee and (2) Lee’s “inability to pay.” Id. at *9. The 

district court determined that neither argument was persuasive.  

      As to Lee’s first argument, the district court acknowledged that it had, in 

considering the merits of Souratgar’s petition for the return of Shayan, made 

detailed factual findings “that Souratgar engaged in abusive conduct” against 


 
                                           6
                                                                                        
Lee. Id. The district court made those findings in the course of evaluating Lee’s 

affirmative defense under Article 13(b) of the Hague Convention. Under that 

provision, a signatory state need not order the return of the child if the 

respondent establishes that “there is a grave risk that his or her return would 

expose the child to physical or psychological harm or otherwise place the child in 

an intolerable situation.” Hague Convention art. 13(b), 1343 U.N.T.S. at 101. 

      Lee had argued that Article 13(b) should apply because, if returned to 

Singapore, Shayan would face a grave risk of physical and psychological harm 

due to Souratgar’s violence. The district court ultimately disagreed, finding no 

risk of physical harm to Shayan because “there is no credible evidence that 

petitioner physically abused the child.” Souratgar I, 2012 WL 6700214, at *11. The 

district court also found psychological harm unlikely because Souratgar and Lee 

would probably never live together again, diminishing the prospect that Shayan 

would “bear witness to petitioner’s abuse of respondent.” Id. The district court 

further found that there was no evidence that Shayan “himself suffers from [post‐

traumatic stress disorder] or will have a negative reaction to being repatriated to 




                                          7
                                                                   
Singapore” and “that Singapore is well‐equipped to mitigate any risk of harm to 

the child pending a final custody determination.” Id.  

        In coming to this conclusion, the district court considered and made 

numerous factual findings about each party’s allegations of abuse at the hands of 

the other. The district court was generally skeptical of many of the allegations, but 

was most inclined to credit those that were contemporaneously documented, 

explaining: 

        Based upon an assessment of credibility and available corroboration 
        or  lack  thereof,  the  Court  finds  that  both  parties  have  exaggerated 
        their claims. The Court recognizes that victims of spousal abuse often 
        do  not  come  forward  to  report  instances  of  domestic  violence  for 
        many  reasons  and,  therefore,  a  lack  of  near‐contemporaneous 
        documentation  does  not  necessarily  render  a  victimʹs  claims 
        unbelievable.  In  this  particular  case,  however,  the  respondent  did 
        report  instances  of  domestic  abuse  to  the  police  or  to  the  court.  But 
        these police and medical reports do not identify the most severe acts 
        of violence claimed before this Court. 

Id. at *7. 

        Specifically, the district court considered Lee’s allegations that Souratgar: 

(1) on May 31, 2008, when Lee was pregnant, “hit and kicked her on her head and 

body,” id.; (2) in March 2009, “struck her multiple times on her right shoulder 

while the child was breastfeeding in her arms,” id. at *8; (3) during an argument 

 
                                                8
                                                                                        
in late 2009 or early 2010, “took the child out of her arms and started to beat her 

on the head and back,” id.; (4) on January 5, 2010, followed Lee to a neighbor’s 

house and pulled her back into the marital home, where Souratgar “continued to 

beat her” causing “scratches and redness on her arms where he had grabbed her,” 

id. (internal quotation marks and alterations omitted); (5) on August 15, 2011, 

when Lee met Souratgar at his office to pick up packages that belonged to her, 

“pulled [Lee’s] hands and also pushed” her, from which she “suffered some 

bruises and scratches on” her chest and hands, id. at *9 (internal quotation marks 

omitted); (6) on November 22, 2011, chased Lee by car, attempting to overtake her 

vehicle “in a reckless and dangerous manner,” id. (internal quotation marks 

omitted); and (7) “forced [Lee] to engage in certain sexual acts,” id. at *10. The 

district court discredited some of these allegations, including the allegation of 

sexual assault, but found most of them to be credible. In short, the district court 

made a factual finding that Souratgar perpetrated repeated acts of intimate 

partner violence against Lee. 

      By contrast, the district court considered Souratgar’s allegation that Lee 

“had tried to attack him with a knife and chopper a few times,” but found 



                                           9
                                                            
Souratgar’s “account to be exaggerated and not credible.” Id. at *8. Nowhere in 

the district court’s decision is there any other suggestion that Lee had committed 

any violence, nor have we found any in our independent review of the record.  

      Despite these findings that Souratgar had committed violence but that Lee 

had not, the district court ordered Lee to pay Souratgar for his expenses because 

she “has not established that the past abuse in this case makes an award of fees 

clearly inappropriate.” Souratgar III, 2014 WL 704037, at *9. In so doing, the 

district court acknowledged that other district courts had found awards of 

expenses to perpetrators of intimate partner violence to be clearly inappropriate, 

but nevertheless found Lee’s case distinguishable. See id. Reasoning that Lee’s 

departure from the marital home in May 2011 eliminated the dilemma faced by 

other victims who continued to reside with their abusers, the district court 

concluded that Lee “has not established that the past abuse of her was causally 

related to her decision to leave Singapore with her son.” Id. 

      As to Lee’s second argument against an order awarding expenses—that her 

indigence rendered such an order clearly inappropriate—the district court was 

likewise unpersuaded, because Lee had “not provided the Court with any 


 
                                           10
                                                                                          
documentation of her assets or income beyond the [pension] account and the 

deed of her interest in her family’s home.” Id. at *11. The district court found that 

these documents undermined Lee’s assertion of indigence, noting that she had 

approximately $150,000 in a Singaporean pension account that she may be able to 

access in the future and concluding that she would probably be able to sell her 

one‐third interest in a family home to satisfy the judgment. Id. at *10. 

Notwithstanding Lee’s sworn affidavit that she had been unemployed for five 

years and earned money by selling cakes “for $10 or $20, primarily to her 

friends,” the district court expressed disappointment that Lee had “not provided 

the Court with any other information regarding her current income.” Id. It 

concluded that an award “reduction in this case would neither remedy [Lee’s] 

inability to pay nor serve the purposes of” ICARA. Id. at *12. 

      Accordingly, by Memorandum and Order of February 20, 2014, the district 

court ordered Lee to pay Souratgar $283,066.62 in expenses. Id. The Clerk of Court 

entered judgment on February 27, 2014, and Lee filed notice of this appeal on 

March 26, 2014. 

                                            



                                          11
                                                               
                                      DISCUSSION 

I. Jurisdictional Challenge to Timeliness of Notice of Appeal 

      At the outset, we address Souratgar’s contention that we lack jurisdiction to 

consider Lee’s appeal. Rule 4 of the Federal Rules of Appellate Procedure requires 

that a notice of appeal be filed “within 30 days after entry of the judgment or 

order appealed from.” Fed. R. App. P. 4(a)(1)(A). This requirement is 

“jurisdictional in civil cases.” M.E.S., Inc. v. Snell, 712 F.3d 666, 668 (2d Cir. 2013). 

Lee filed her notice of appeal on March 26, 2014, more than thirty days after the 

entry of the district court’s February 20 Memorandum and Order but within 

thirty days of the entry of the February 27 judgment. As such, we must determine 

which date is the relevant one from which we should measure the timeliness of 

Lee’s notice of appeal. 

      Souratgar contends that the relevant date from which we should measure 

the thirty‐day period is February 20, the date of the order’s entry, placing heavy 

reliance on Perez v. AC Roosevelt Food Corporation (“AC Roosevelt”), 744 F.3d 39 (2d 

Cir. 2013). There, the district court’s order granting attorney’s fees to the plaintiff 

was not appealed by the defendants within thirty days, but months later on a date 


 
                                             12
                                                                                        
that was within thirty days of the date on which the attorney’s fees award was 

memorialized in a judgment. See id. at 40–42. Pointing to Rule 58(a)(3) of the 

Federal Rules of Civil Procedure, which provides, in relevant part, that “a 

separate document [setting out the judgment] is not required for an order 

disposing of a motion . . . for attorney’s fees under Rule 54,” we held that the 

defendants’ appeal was untimely. AC Roosevelt, 744 F.3d at 42. Because, in 

Souratgar’s view, the motion on which he prevailed was one for attorney’s fees 

under Rule 54, he argues that no separate document was required, and the thirty‐

day clock to file an appeal began to run against Lee on February 20, 2014.  

      We disagree for two independent reasons. First, the district court ordered 

Lee to pay not only attorney’s fees but also Souratgar’s expenses of transcription, 

lodging, travel, a fact witness, an expert witness, and the investigation he 

undertook to find Shayan, all expenses that ICARA specifies as presumptively 

reimbursable. See Souratgar III, 2014 WL 704037, at *12. The scope of the order 

underscores that the February 20 Memorandum and Order was disposing not 

simply of a motion for attorney’s fees but of a broader motion seeking “necessary 

expenses incurred by or on behalf of the petitioner” under ICARA, which 



                                         13
                                                             
includes but is not limited to attorney’s fees and court costs. 42 U.S.C. 

§ 11607(b)(3). Accordingly, it was not “a final order solely on the issue of 

attorney[’s] fees” as in AC Roosevelt. 744 F.3d at 40 (emphasis added). 

      Quite apart from the proper taxonomy of the February 20 Memorandum 

and Order within the Rules, Lee’s appeal was timely for a second reason: The 

order expressly directed the clerk to enter judgment, which the clerk did one 

week later. In such a circumstance, an appeal may always be taken from the 

judgment. Rule 4(a) is not a trap to lure prospective appellants into filing 

untimely notices of appeal where a district court’s order—even one that does not 

require a separate document under Rule 58(a)—expressly directs entry of a 

judgment by separate document. The order providing for attorney’s fees in AC 

Roosevelt did so in light of a settlement on all issues other than attorney’s fees. The 

order also directed the clerk to close the case, but did not direct the clerk to enter 

judgment by separate document, as Souratgar III did. Compare Order, Perez v. AC 

Roosevelt Food Corp., No. 10‐cv‐4824 (E.D.N.Y. Aug. 13, 2012) (“The Clerk of Court 

is respectfully directed to close the case.”), with Souratgar III, 2014 WL 704037, at 

*12 (“The Clerk shall enter judgment in favor of Souratgar . . . .”).  


 
                                            14
                                                                                            
      Souratgar’s reliance on S.L. ex rel. Loof v. Upland Unified School District, 747 

F.3d 1155 (9th Cir. 2014), fares no better because that case differs from this one in 

the same two important ways—there, the order appealed from resolved a motion 

seeking only attorney’s fees and did not direct entry of a judgment by separate 

document. See Order, S.L. v. Upland Unified Sch. Dist., No. 11‐cv‐4187 (C.D. Cal. 

Aug. 27, 2012), ECF No. 50. 

      Accordingly, we have jurisdiction to consider the merits of Lee’s appeal, to 

which we now turn.  

II. ICARA’s “Clearly Inappropriate” Standard 

      We review for abuse of discretion a district court’s award of expenses 

under the Hague Convention. See Ozaltin v. Ozaltin, 708 F.3d 355, 374–75 (2d Cir. 

2013). A district court abuses its discretion “if it base[s] its ruling on an erroneous 

view of the law or on a clearly erroneous assessment of the evidence, or render[s] 

a decision that cannot be located within the range of permissible decisions.” Id. at 

375 (quoting In re Sims, 534 F.3d 117, 132 (2d Cir. 2008)).  

      ICARA’s presumption of an award of expenses to a prevailing petitioner is 

“subject to a broad caveat denoted by the words, ‘clearly inappropriate.’” Whallon 



                                           15
                                                              
v. Lynn, 356 F.3d 138, 140 (1st Cir. 2004). This caveat retains “the equitable nature 

of cost awards,” so that a prevailing petitioner’s presumptive entitlement to an 

award of expenses is “subject to the application of equitable principles by the 

district court.” Ozaltin, 708 F.3d at 375 (quoting Moore v. Cnty. of Delaware, 586 

F.3d 219, 221 (2d Cir. 2009)). “Absent any statutory guidance to the contrary, the 

appropriateness of such costs depends on the same general standards that apply 

when ‘attorney’s fees are to be awarded to prevailing parties only as a matter of 

the court’s discretion.’” Id. (quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 

(1994)).  

       Generally, in determining whether expenses are “clearly inappropriate,” 

courts have considered the degree to which the petitioner bears responsibility for 

the circumstances giving rise to the fees and costs associated with a petition. See, 

e.g., Whallon v. Lynn, No. Civ.A. 00‐11009‐RWZ, 2003 WL 1906174, at *4 (D. Mass. 

Apr. 18, 2003) (reducing fees, among other reasons, “because both parties bear 

responsibility for the degree of enmity between them”), aff’d, 356 F.3d 138; Aly v. 

Aden, No. 12‐1960, 2013 WL 593420, at *20 (D. Minn. Feb. 14, 2013); Silverman v. 

Silverman, No. 00‐cv‐2274, 2004 WL 2066778, at *4 (D. Minn. Aug. 26, 2004). 


 
                                             16
                                                                                          
Where, as here, the respondent’s removal of the child from the habitual country is 

related to intimate partner violence perpetrated by the petitioner against the 

respondent, the petitioner bears some responsibility for the circumstances giving 

rise to the petition. In line with this reasoning, district courts in other circuits have 

concluded that “family violence perpetrated by a parent is an appropriate 

consideration in assessing fees in a Hague case.” Guaragno v. Guaragno, No. 09‐cv‐

187, 2010 WL 5564628, at *2 (N.D. Tex. Oct. 19, 2010) (finding that a prevailing 

petitioner’s physical abuse of the respondent “is a significant factor in the 

determination of the assessment of fees and expenses”), adopted by 2011 WL 

108946 (N.D. Tex. Jan. 11, 2011); see also Aly, 2013 WL 593420, at *20  (finding any 

award of expenses to the prevailing petitioner clearly inappropriate in part 

because the petitioner “was physically and verbally abusive toward respondent”); 

Silverman, 2004 WL 2066778, at *4 (“[That the petitioner] had been physically and 

mentally abusive toward respondent . . . is appropriately considered in 

determining fees.”).    

      This concept is analogous to the equitable doctrine of unclean hands. The 

American legal system rightfully “closes the doors of a court of equity to one 



                                           17
                                                             
tainted with inequitableness or bad faith relative to the matter in which he seeks 

relief.” Precision Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 814 

(1945); see also Moore v. Cnty. of Delaware, 586 F.3d 219, 221 (2d Cir. 2009) (per 

curiam) (holding that under Rule 39 of the Federal Rules of Appellate Procedure, 

the denial of otherwise properly taxable costs “may be appropriate where a losing 

party can demonstrate misconduct by a prevailing party”).  

      Furthermore, considering intimate partner violence as an equitable factor in 

the determination of whether an award of expenses is “clearly inappropriate” is 

not contrary to the legislative purpose of ICARA’s fee‐shifting provision. The 

sparse legislative history of the provision reveals that it was “intended to provide 

an additional deterrent to wrongful international child removals and retentions.” 

H.R. Rep. No. 100‐525, at 14 (1988), as reprinted in 1988 U.S.C.C.A.N. 386, 395. In 

general, treating the fee‐shifting provision as an additional deterrent furthers 

ICARA’s overall purpose of discouraging parents from taking their custody 

battles across international borders. See id. at 5. But Congress did not provide that 

the provision’s added deterrence was so overriding that courts must award fees 

regardless of the circumstances of a particular case. Rather, a common sense 


 
                                            18
                                                                                           
interpretation of the text indicates that, even if an award of fees would serve a 

deterrent purpose, that purpose must give way if awarding fees would be 

“clearly inappropriate.” This is in contrast to a determination of the merits of an 

ICARA petition, where courts may only consider intimate partner violence 

between a respondent and petitioner if it relates to the potential for grave risk of 

physical or psychological harm to the child or would otherwise place the child in 

an intolerable situation. Hague Convention art. 13(b), 1343 U.N.T.S. at 101. In the 

fee‐shifting context, Congress built a safety valve directly into the statute, leaving 

it to courts to determine when an award of expenses would be clearly 

inappropriate, notwithstanding the additional deterrence value such expenses 

might provide.    

      The district court was therefore correct to consider Souratgar’s unilateral 

violence in its determination of whether to order Lee to pay expenses under 

ICARA. See Souratgar III, 2014 WL 704037, at *9. However, we respectfully 

conclude that the able district court exceeded its discretion in awarding expenses 

to Souratgar in light of its fact‐finding and its related analysis of the relevant 

equitable factors. In the course of reviewing the petition, the district court made 



                                           19
                                                             
explicit factual findings that Lee had not committed the violent acts alleged by 

Souratgar but that Souratgar had repeatedly perpetrated violence against her. 

Souratgar I, 2012 WL 6700214, at *11. But because Lee had fled the marital home to 

her sister’s home within Singapore before fleeing the country, the district court 

found that she “ha[d] not established that the past abuse of her was causally 

related to her decision to leave Singapore.” Souratgar III, 2014 WL 704037, at *9. 

We differ with the district court’s conclusion on this point. First, this finding is 

belied by the record: The district court found that Souratgar’s violence toward Lee 

did not stop when she left their home. See Souratgar I, 2012 WL 6700214, at *9, *11 

(discussing violent incidents in August 2011 and November 2011, after her May 

2011 departure from the marital home). Second, we find that Lee’s testimony 

shows, and Souratgar does not genuinely dispute, that her departure was related 

to Souratgar’s history of intimate partner violence. Therefore, we find that 

Souratgar bears some responsibility for the circumstances giving rise to the 

petition. 

       Accordingly, having reviewed all relevant equitable factors, because the 

respondent has shown that the petitioner engaged in multiple, unilateral acts of 


 
                                            20
                                                                                        
intimate partner violence against her and that her removal of the child from the 

habitual country was related to that violence, and because there are no 

countervailing factors in the record in favor of the petitioner, an award of 

expenses would be “clearly inappropriate.”  

      In so holding, we express no opinion about circumstances beyond the facts 

of this appeal, particularly where countervailing equitable factors are present.2 

We also do not attempt to catalog the possible countervailing equitable factors 

that a district court may properly weigh. This task is better left to the district 

courts to develop on a case‐by‐case basis so that they retain “broad discretion” in 

applying equitable principles to implement “the Hague Convention consistently 

with our own laws and standards.” Whallon, 356 F.3d at 140. Here, the district 

court assessed two potential countervailing equitable factors—psychological 

2 As emphasized by the concurrence, we recognize that we lack authority, in the 
absence of legislative directive, to create a bright‐line rule that an award of 
expenses would be clearly inappropriate whenever the district court makes a 
finding of unilateral intimate partner violence by the petitioner against the 
respondent. The district court must still assess all relevant equitable factors. We 
use the term “countervailing equitable factors” to focus the district court’s 
attention, after it has identified that the petitioner has committed unilateral acts of 
intimate partner violence against the respondent, on equitable factors that would 
counterbalance its consideration of that violence. Here, there were no such 
equitable factors in the record. 


                                           21
                                                            
abuse and abuse of the child—but neither was present in this case. See Souratgar I, 

2012 WL 6700214, at *11 (discussing Souratgar’s “abusive conduct . . . [that] 

included shouting and offensive name‐calling”); id. at *7 (“The Court finds that 

both parties have deep love for Shayan and care greatly about his wellbeing.”).  

      As a matter of clarification, we agree with the district court that a 

respondent’s inability to pay an award is a relevant equitable factor for courts to 

consider in awarding expenses under ICARA.3 See, e.g., Rydder v. Rydder, 49 F.3d 

369, 373–74 (8th Cir. 1995) (reducing an ICARA award to a “more equitable” 

amount in light of the respondent’s “straitened financial circumstances”). 

However, this relevant equitable factor can never be a countervailing factor to 

intimate partner violence in a case like the one before us—it would remain clearly 


3  Although we agree that inability to pay is a relevant equitable consideration, we 
note our reservations about the district court’s treatment of Lee’s argument that 
she was unable to pay the requested award. Here, the district court pointed to 
Lee’s Singaporean pension and her interest in her family home, notwithstanding 
her testimony that she could reach neither. See Souratgar III, 2014 WL 704037, at 
*9–12. Even assuming that it was not clearly erroneous to credit those assets to 
Lee’s ability to pay, it appears that the award ordered may have been larger than 
those assets combined. Despite discussing these assets at some length, the district 
court never compared their sum with the contemplated award. We express no 
view on the appropriateness of an expenses award that is greater than a 
respondent’s total assets, but such an award would, at a minimum, require a 
reasoned explanation.
 
                                           22
                                                                                          
inappropriate to order a victim of intimate partner violence to pay an expenses 

award to the perpetrator, absent countervailing equitable factors, even where the 

victim is wealthy.  

      Finally, we note that intimate partner violence in any form is deplorable. It 

can include a range of behaviors, from a single slap to a lethal blow. However, we 

need not determine in the matter at hand what quantum of violence must have 

occurred to warrant a finding that fees are “clearly inappropriate,” given the 

repeated violence established in the record here. Those determinations we leave 

to be resolved as they arise in future cases.4 

      Here, after assessing all relevant equitable factors, because of the clarity of 

the factual record, the nature of the multiple, unilateral acts of violence, and the 

absence of countervailing equitable factors in favor of petitioner, we conclude that 


4 The concurrence poses a hypothetical in which a wife slaps a husband and the 
husband then abducts their child and invokes the slap to avoid paying for his 
wife’s expenses in the event she successfully petitions for return of the child. See 
Concurrence at 6–7. We do not express an opinion about whether a single slap in 
every instance amounts to the level of intimate partner violence that would 
render an award clearly inappropriate, though clearly in some cases it may. In 
this hypothetical, the fact‐finder would be charged with determining whether the 
slap was genuinely related to the abduction of the child and, if so, whether there 
are any countervailing equitable factors that would need to be considered. In 
short, this is a fact‐intensive inquiry about which we do not opine. 

                                          23
                                                            
an award of expenses to Souratgar is clearly inappropriate. In the ordinary 

course, we would remand the case to the district court to assess the petitioner’s 

request for fees and costs consistent with our opinion. However, given the record 

in this case, we cannot envision any scenario where an award of expenses would 

not be clearly inappropriate. Accordingly, a remand would serve no useful 

purpose. Cf. Rydder, 49 F.3d at 373–74 (reducing fee award without remanding for 

consideration by the district court).  

       For these reasons, we REVERSE the order and VACATE the judgment of 

the district court.  

  




 
                                              24
 1    LOHIER, Circuit Judge, concurring: 

 2          I agree that it is within a district court’s discretion to consider intimate 

 3    partner violence in determining whether an amount of costs is clearly 

 4    inappropriate.  I also agree with the majority that the District Court exceeded its 

 5    discretion in awarding litigation expenses to Abdollah Naghash Souratgar in 

 6    light of his appalling acts of violence and the other unique facts of this case.  I 

 7    write separately to emphasize that the majority opinion is extremely narrow in 

 8    scope and confined to its particular facts, and to counsel district courts and 

 9    panels of our Court not to draw from it any rule or presumption against 

10    awarding fees whenever a winning petitioner engages in acts of repeated 

11    “unilateral violence” against the losing respondent.  As my colleagues in the 

12    majority recognize, such a presumption would conflict with traditional 

13    principles of equity that already permit district courts to consider such 

14    deplorable conduct in determining fee awards.  Given the complicated nature of 

15    domestic disputes – where time, money, gender, power, psychological abuse, 

16    and other family circumstances, known and unknown, can alter the significance 

17    of an act of violence, or even repeated acts of violence – it is easy to see why 

18    Congress would conclude that the flexibility equity affords is better suited to 



                                                 1 
       
 1    determining the propriety of a fee award than any bright‐line presumption.  

 2    Applying traditional principles of equity has the virtue of tracking the relevant 

 3    statutory provision in this case, § 9007(b) of the International Child Abduction 

 4    Remedies Act (“ICARA”), 22 U.S.C. § 9007(b),  which creates a presumption in 

 5    favor of awarding litigation expenses to prevailing petitioners that is displaced 

 6    only when the award is “clearly inappropriate.”  And nothing in the statute 

 7    suggests that courts should elevate any single equitable factor over another.   

 8                                               I 

 9          Although repeated unilateral acts of intimate partner violence represent 

10    the kind of inequitable conduct that may reduce or even bar an award of 

11    litigation expenses, the majority opinion wisely avoids creating a presumption 

12    that such violence will always or even often be expected to result in a reduction 

13    or bar.  Confining its holding to the specific facts of this case, the majority 

14    opinion makes clear that the violence in this case is an equal, not greater, 

15    equitable factor to be considered along with several other factors, 

16    “countervailing” or not.  Treating it as a more significant factor would have 

17    unduly limited the wide equitable discretion of the district courts in precisely the 

18    circumstances where such discretion may be most important – the messy and 



                                                 2 
       
 1    complicated area of domestic relations – and it would wrongly reverse a 

 2    statutory presumption even though neither ICARA nor its legislative history 

 3    provides a basis for doing so.  Indeed, there is no evidence that Congress even 

 4    considered intimate partner violence when it enacted ICARA.  To the contrary, 

 5    ICARA and the Convention have been criticized (rightly, in my view) for their 

 6    complete failure to consider intimate partner violence as a mitigating or 

 7    equitable factor in the removal of children from their countries of habitual 

 8    residence.1  See Karen Brown Williams, Fleeing Domestic Violence: A Proposal to 

 9    Change the Inadequacies of the Hague Convention on the Civil Aspects of 

10    International Child Abduction in Domestic Violence Cases, 4 J. Marshall L.J. 39, 

11    42‐44 (2011); Merle H. Weiner, International Child Abduction and the Escape 

12    from Domestic Violence, 69 Fordham L. Rev. 593, 599, 602‐03 (2000).  The short of 

13    it is that the statute helps parents whose custody rights are infringed, not victims 

14    of violence who infringe custody rights.  

15                                                                   II 

16                  I agree that the District Court erred when it concluded that Souratgar’s 

17    history of abuse was irrelevant to its determination of the award – a conclusion 
                                                                  
      1
            Congress can and, I think, should act to amend ICARA to favor respondents 
      who are victims of intimate partner violence and who flee in part because of that 
      violence.   
                                                                     3 
       
 1    driven by its mistaken factual finding that the abuse was unrelated to Lee’s 

 2    decision to flee Singapore.  See Souratgar v. Lee, No. 12‐cv‐7797, 2014 WL 704037, 

 3    at *9 (S.D.N.Y. Feb. 20, 2014) (“Souratgar III”).  It also erred by overlooking or 

 4    misunderstanding relevant evidence that Lee could not pay the amount of the 

 5    award.2  Id. at *10.  The panel’s shared view of the District Court’s errors follows 

 6    from our previous guidance on the exercise of equitable discretion in the ICARA 

 7    context and elsewhere.  See Ozaltin v. Ozaltin, 708 F.3d 355, 375 (2d Cir. 2013) 

 8    (“Absent any statutory guidance to the contrary, the appropriateness of . . . costs 

 9    [under § 9007(b)(3)] depends on the same general standards that apply when 

10    attorney’s fees are to be awarded to prevailing parties only as a matter of the 

11    court’s discretion.  There is no precise rule or formula for making these 

12    determinations, but instead equitable discretion should be exercised in light of 

13    the relevant considerations.” (quotation marks omitted)); Moore v. Cty. of 

14    Delaware, 586 F.3d 219, 221 (2d Cir. 2009) (under Rule 39 of the Federal Rules of 

15    Appellate Procedure, which affords the Courts of Appeals “discretion to deny 

16    [appellate] costs even if otherwise properly taxable,” “denial of costs may be 

                                                                  
      2   Despite these errors, the District Court appears to have understood that it had 
      the discretion to award less than what it calculated to be Souratgar’s necessary 
      expenses ($283,000) but it declined to do so. 
       
                                                                     4 
       
 1    appropriate where a losing party can demonstrate,” among other things, 

 2    “misconduct by a prevailing party . . . or its own limited financial resources”). 

 3          In virtually every case, the consequence of these errors would be to 

 4    remand to the District Court to exercise its equitable discretion anew, consistent 

 5    with § 9007(b)(3) and precedent.  For that reason, I might have preferred to 

 6    vacate the award and remand to the District Court to determine whether to 

 7    reduce or reject it based on some other part of the record that has not been 

 8    pointed out to us, or based on the parties’ further development of the record 

 9    with the benefit of our opinions in this case.  As I’ve noted, district court judges 

10    are invariably better positioned than we are to conduct the sort of fact‐bound 

11    inquiry required here.  But at this stage I’m satisfied with my colleagues’ 

12    assurance that they do not mean to compel the rejection of an award whenever 

13    there is evidence of multiple unilateral acts of intimate partner violence in the 

14    absence of “countervailing factors,” a result that would inappropriately reverse 

15    ICARA’s clear presumption that the respondent shall pay the petitioner’s 

16    expenses.  I am also persuaded that the case has gone on long enough that the 

17    record is about as complete as it will be.  Given the narrow scope of the majority 




                                                5 
       
 1    opinion, the difference between remand and reversal is too minor to warrant a 

 2    dissent in this particular case.   

 3                                                   III 

 4           As the majority agrees, in the context of a statute like ICARA it is 

 5    important, first, that we not cherry‐pick national standards to determine that an 

 6    award of costs and fees is presumptively completely barred, and second, that we 

 7    recall that “[w]here statutes have regulated the conduct in question, the public 

 8    interest has been determined by the legislature,” not by the courts.  1 Dan B. 

 9    Dobbs, Law of Remedies § 2.4(5), at 112 (2d ed. 1993).  This is not to say that we 

10    can’t sometimes, as here, reconcile the general public interest in deterring 

11    intimate partner violence with ICARA’s focus on facilitating the return of an 

12    abducted child and deterring wrongful removals.  See 22 U.S.C. § 9001.  But there 

13    are cases where emphasizing intimate partner violence at the expense of other 

14    factors will clearly conflict with both the legislative purpose of ICARA and 

15    common sense.   

16           Consider the following example.  An estranged husband and wife abroad 

17    have a series of heated arguments over a brief time about their 3‐year‐old child, 

18    who is almost exclusively cared for by the wife.  In the course of the arguments, 



                                                6 
       
 1    the wife slaps or pushes the husband.  Later one night, the husband abducts their 

 2    child and travels to New York City.  After an arduous legal ordeal – one that 

 3    saps most of her finances – the wife prevails in an ICARA action and secures the 

 4    return of her child.  The husband points to the wife’s past violence as one of 

 5    several genuine reasons for abducting their child and traveling to the United 

 6    States.  This example has the sort of “countervailing” equitable factors that the 

 7    majority may have in mind and that a district court might find warrants allowing 

 8    the wife to recover some or all of her expenses.  In fact, I would think it 

 9    inequitable to bar any award to the wife even under these circumstances as 

10    “clearly inappropriate.”   

11                  One final observation.  As the facts of this case demonstrate, the costs of 

12    returning an abducted child can be prohibitive.  Here they amounted to several 

13    hundred thousand dollars.  Nothing about today’s opinion should make a poor 

14    or middle‐class (but perfectly fit) parent with any incident of intimate partner 

15    violence hesitate more than they otherwise might to bring an action in our 

16    Circuit or struggle to find quality counsel to do so.3   

                                                                  
      3  Peter H. Pfund, The Hague Convention on International Child Abduction, the 
      International Child Abduction Remedies Act, and the Need for Availability of 
      Counsel for All Petitioners, 24 Fam. L.Q. 35, 50 (1990) (suggesting that § 
      9007(b)(3) of ICARA “was intended to help foreign‐based left‐behind parents 
                                                                     7 
       
 1                                                                                                IV 

 2                  To summarize, violence, when it exists, is a factor that district courts can 

 3    consider in determining the appropriateness and the size of a fee award in an 

 4    ICARA action.  Still, no single factor, not even intimate partner violence, can 

 5    transform a strong statutory presumption in favor of fees into a presumption 

 6    against fees.  It bears repeating that the District Court appears to have 

 7    understood these principles, but erred in finding that the abuse was not causally 

 8    related to Lee’s decision to flee Singapore and mistakenly considered assets that 

 9    were inaccessible to Lee.  In the vast majority of cases the ultimate decision about 

10    what constitutes a “clearly inappropriate” award of fees would remain with the 

11    district court, where it belongs.  Because this case is, as the majority points out, 

12    unique in its facts and has a complete record, I can live with reversing the 

13    judgment. 



                                                                                                                                                                                                      
      afford to file a well‐founded Convention return action with reduced risk that the 
      petitioner would ultimately be stuck with the bill for attorney’s fees” and “was 
      also intended to add to the deterrent effect of the Convention on would‐be 
      abductions or wrongfully retained persons”); see also 22 U.S.C. § 9007(b)(2) 
      (“Subject to [section 9007(b)(3), which presumptively requires the losing 
      respondent to pay all necessary expenses incurred by the petitioner], legal fees or 
      court costs incurred in connection with an action brought under [ICARA] . . . 
      shall be borne by the petitioner unless they are covered by payments from 
      Federal, State, or local legal assistance or other programs.”). 
                                                                                                    8